DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0358721).
Regarding claims 1 and 15, Wang teaches an electronic device comprising a diaphragm (231), a speaker module (20) comprising a speaker configured to output a sound (figure 1), a housing (10, 11, 12) accommodating the speaker module therein (figure 1), the housing including a first space (30, 31) provided in a first direction from the speaker module, and a second space (101 and see the space in figure 1) provided in a second direction opposite the first direction, and an air adsorption member comprising an air adsorption material (40, figure 1) disposed in the first space and having a volume ratio of 90% or less of the first space (30, 31, figure 1).
Regarding claim 2, as broadly claimed, Wang shows the air adsorption member (40) that is at least partially solidified.  
Regarding claim 3, as broadly claimed, Wang shows the first space (30, 31) that is sealed and at least partially includes air (figure 1).  
Regarding claim 4, as broadly claimed, Wang shows the housing that includes a first housing (12 or 11) disposed above the diaphragm (depending on the view), and a second housing (11 or 12) disposed under the speaker module (depending on the view).  
Regarding claim 5, as broadly claimed, Wang shows the air adsorption member (40) that is fixed to a protrusion protruding from the second housing (11).
Regarding claim 18, as broadly claimed, Wang teaches the first space (30, 31) that is sealed and at least partially contains air (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0132035).
Regarding claims 1 and 15, Cao teaches an electronic device comprising a speaker module (50) comprising a speaker configured to output a sound, a housing (20a-d, 30a-d, 40a-d) accommodating the speaker module therein, the housing including a first space provided in a first direction from the speaker module, and a second space provided in a second direction opposite the first direction (the space at the right/left side or one side for the air adsorption member, and the space at the left/right side for the speaker 50 in figures 2, 4, 5, 6, 7, 9, 11), and an air adsorption member (60) comprising an air adsorption material disposed in the first space.  As broadly claimed, Cao shows the air adsorption member (60) comprising an air adsorption material having a volume ratio of 90% or less of the first space (figures 1, 4, 7, 9, 11).
Cao teaches a speaker module (50).  Cao does not specifically disclose a diaphragm for the speaker module.  However, the Examiner takes the Office Notice that providing a diaphragm in a speaker module is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any type of speaker system or a speaker module such as providing a diaphragm in the speaker module (50) of Cao, for an alternate choice depending on the applications and the desired frequency characteristics in the system.
Regarding claims 2 and 11, as broadly claimed, Cao shows the air adsorption member (60) that is at least partially solidified and provided at a position of the housing adjacent to the speaker module, and defining a partition wall (80a, 82, 84) in the first space (figures 1, 4, 5, 6, 9, 11).  
Regarding claim 3, as broadly claimed, Cao shows the first space that is sealed and at least partially includes air (figures 1, 6, 7, 9, 11).  
Regarding claim 4, as broadly claimed, Cao shows the housing that includes a first housing (20) disposed above the diaphragm (depending on the view), and a second housing (30, 40) disposed under the speaker module (depending on the view and see figures 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12).
Regarding claim 5, as broadly claimed, Cao shows the air adsorption member (60) that is fixed to a protrusion (90) protruding from the second housing (30, 40, figures 1, 2, 4).
Regarding claim 8, as broadly claimed, Cao shows the air adsorption member (60) that is fixed between a pair of ribs (90) provided on the second housing (30, 40, figures 1, 2).
Regarding claim 17, Cao does not specifically disclose an outer surface of the air adsorption member that is configured as claimed.  However, Cao does not restrict to any material or configuration for the air adsorption member (60); it therefore would have been obvious to one skilled in the art to provide the outer surface of the air adsorption member in the system of Cao being configured to reduce compressing and relaxing the air and to reduce leakage of the sound to an outside of the first space for providing a better acoustic performance and the desired frequency characteristics in the system.
Regarding claim 18, as broadly claimed, Cao teaches the first space that is sealed and at least partially contains air (figures 1, 4, 6, 7, 9, 11).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0132035) in view of Rouvala et al. (US 2010/03299494) or Shuzhi (US 2021/0037321).
Cao does not specifically disclose the air adsorption member that is adhered to an adhesive tape provided on an inner side of the first or second housing as claimed.  However, providing an adsorption member being adhered to a wall or an inner side of a housing is known in the art.
Rouvala et al. or Shuzhi teaches an apparatus or a loudspeaker system comprising air adsorption material (13 in Rouvala et al.; and 4 in Shuzhi) that is adhered to a wall of an acoustic cavity (paragraph [0043] in Rouvala et al.; and paragraph [0042] in Shuzhi).
Therefore, it would have been obvious to one skilled in the art to provide any adhesive means for the air adsorption member being adhered to a wall, as taught by Rouvala or Shuzhi, such as providing the air adsorption member adhered to an adhesive tape disposed on the inner side of the first or the second housing in the system of Cao for better positioning the adsorption member in the housing of the system.

Claims 2, 11 and 13, as interpreted in a different manner, are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0132035) in view of Kang et al. (US 2017/0195781).
	Regarding claims 2 and 11, as interpreted in a different manner, Cao does not specifically disclose that the air adsorption member is at least partially solidified as claimed.  However, providing the air adsorption member being at least partially solidified is known in the art 
Kang et al. teaches a speaker system comprising an air adsorption member that is at least partially solidified (Figure 10, paragraphs [0046]-[0047]).
Therefore, it would have been obvious to one skilled in the art to provide the air adsorption member in the system of Cao being at least partially solidified, as taught by Kang, for providing a better air adsorption material in the system.  Further, Cao shows the air adsorption member that is provided at a position of the housing adjacent to the speaker module, and defining a partition wall in the first space (figures 1, 4, 6, 7, 9, 11).
Regarding claim 13, as broadly claimed, Cao teaches the housing that includes a ventilation mesh (80a, 80b, 82, 84, paragraph [0038]) provided to an upper portion thereof (figures 7, 9, 11), and wherein the ventilation mesh (80a, 80b) comprises at least a portion of the air adsorption member (figures 7, 9, 11).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0132035) in view of Saiki et al. (US 2009/0245562).
Cao does not specifically disclose that the speaker system of the electronic device further comprises a passive radiator provided at a predetermined position of the first space.  However, providing a passive radiator provided at a predetermined position of the first space the space for the air adsorption material is known in the art.
Saiki et al. teaches an electric device or a speaker system comprising a passive radiator (33, paragraphs [0103]-[0105], figures 5A, 5B) at a predetermined position of the first space or the space for a gas adsorber (32)
Therefore, it would have been obvious to one skilled in the art to provide a passive radiator, as taught by Saiki, at a predetermined position of the first space or the space for a gas adsorber in the system of Cao for providing the improved frequency characteristics in the system.

Claim 16, are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2018/0132035) or Cao’035 in view of Cao et al. (US 2019/0253789) or Cao et al’789.
Cao’035 does not specifically teach the outer surface of the air adsorption member (60) including a coating as claimed.  However, providing an outer surface of the air adsorption member including a coating is known in the art.
Cao et al’789 teaches a speaker system comprising the surfaces of the sound absorbing particles or air adsorption member (32) including a coating (paragraph [0026]).
Therefore, it would have been obvious to one skilled in the art to provide the outer surface of the air adsorption member in the system of Cao’035 including a coating, as taught by Cao et al’789 for providing a better acoustic performance and desired frequency characteristics in the system.




Allowable Subject Matter
Claims 6, 9, 10, 12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 9,838,765) teaches a speaker box including a housing with an accommodation space including a retaining wall, a speaker unit received in the front cavity of the accommodation space, sound absorbing power arranged in the rear cavity of the housing, and a separation mesh injection-molded with the retaining wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HLJuly 16, 2022